Exhibit 32.1 CERTIFICATIONS PURSUANT TO SECTION 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned, in his capacity as the principal executive officer and principal financial officer of Greenway Medical Technologies, Inc. (the “Company”), as the case may be, hereby certifies, pursuant to the requirement set forth in Rule 13a-14(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), that, to the best of his knowledge: 1. This Annual Report on Form 10-K for the fiscal year ended June 30, 2012 (this “Annual Report”) fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act; and 2. The information contained in this Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 21, 2012 /s/ Wyche T. Green, III Wyche T. Green, III Chief Executive Officer (Principal Executive Officer) Date: September 21, 2012 /s/ James A. Cochran James A. Cochran Chief Financial Officer (Principal Financial and Accounting Officer)
